Citation Nr: 1332782	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-10 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, claimed as a manifestation of an undiagnosed illness resulting from service in Southwest Asia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2005 and November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims.

The Veteran was scheduled to appear at the Los Angeles RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In July 2012, the Board remanded the claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As will be explained below, the appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and was previously remanded.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The evidence of record includes a January 2005 letter from the Social Security Administration (SSA) concerning the Veteran's Social Security benefits.  Additionally, an SSA inquiry dated in September 2005 confirms that the Veteran is in receipt of SSA disability benefits and shows November 1998 as the date of disability onset for SSA purposes.  Although the Veteran also submitted an Adult Community Functioning Evaluation along with the January 2005 letter, a review of the record demonstrates that his complete SSA records have not been associated with the VA claims file.

Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  Accordingly, the Veteran's SSA records should therefore be obtained for consideration in connection with the issues on appeal.

Additionally, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received, or undergone, since March 2010.  All such available documents should be associated with the claims file.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

